SC Judicial Department




















 






	South Carolina

	JUDICIAL DEPARTMENT

	Text Only Page

	Site Map | Feedback

	
    Search:  
    
	






Home
Supreme Court
      
Overview
Justices
        	
Jean Hoefer ToalChief Justice
Costa M. Pleicones
Donald W. Beatty
John W. Kittredge
Kaye G. Hearn


Roster of Cases
Video Portal
Clerk's Office
Disciplinary Counsel
        	
Overview
Commission on Judicial Conduct
Commission on Lawyer Conduct
How to File a Complaint
Frequently Asked Questions
ABA Reports on the Lawyer and Judicial Disciplinary Systems


Bar Admissions
Library
Court Administration
History
Map & Location
Strategic Plan


Court of Appeals
  		
Overview
Judges
            	
John C. FewChief Judge
Thomas E. Huff
Paul E. Short, Jr.
H. Bruce Williams
Paula H. Thomas
Aphrodite K. Konduros
John D. Geathers
James E. Lockemy
Stephanie P. McDonald


Roster of Cases
Clerk's Office
Library
History
FAQs
Map & Location


Trial Courts
      
Circuit Court
            
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Family Court
        	
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Masters-In-Equity
        	
Overview
Alphabetical List
County Map
Judge Roster


Probate Court
        	
Overview
Alphabetical List
County Map
Judge Roster (Alpha)
Judge Roster (County)


Magistrates Court
        	
Overview
Chief Admin Judges
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Municipal Court
        	
Overview
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Court Reporters
        	
Circuit Court
Family Court
Court Reporter Manual


Court Rosters
Case Records Search


Court Officials
  	  
Clerks of Court
               	
Overview
Alphabetical List
County Map
Clerk Roster
Family Court Contacts
State Grand Jury
Circuit Court Fees
Family  Court Fees
Clerk of Court Manual


Registers of Deeds
               	
Overview
Alphabetical List
County Map
ROD Roster


Solicitors
Public Defenders


Opinions/Orders
  	
Published Opinions
           	
Supreme Court
Court of Appeals


Opinion Search
Advance Sheets
Unpublished Opinions
           	
Supreme Court
Court of Appeals


Unpublished Opinion Search
Judicial Advisory Opinions
Judicial Advisory Opinion Search
Court Orders
        	
All Court Orders
Administrative
Judicial/Legal Conduct
Court Rule Maintenance


Order Search


Calendar
  	
Monthly View
Terms of Court
Circuit Judge Assignments
Family Judge Assignments
Calendar Search








		2015-01-28-01 
	

The Supreme Court of South Carolina




Michael D. Hall, Petitioner,

          v.

          State of South Carolina, South Carolina Attorney General, Solicitor for the  Eighth Judicial Circuit, South Carolina Department of Corrections and City of  Greenwood, Respondents.

          Appellate Case No. 2014-001239      





ORDER


We agreed to consider Petitioner Hall's allegations of  unfairness in our original jurisdiction "to determine what relief, if any,  may be available to inmates who are being adversely affected by unserved  [arrest] warrants."  Hall v. State, S.C. Sup. Ct. Order (filed  August 14, 2014).  On December 9, 2014,  we heard oral arguments concerning the practices and procedures for serving  arrest warrants on persons incarcerated in the South Carolina Department of  Corrections (SCDC).
We conclude that complaints of SCDC inmates concerning  adverse impacts resulting from unserved arrest warrants can be resolved by  administrative action.  It appears that  local law enforcement is often unaware of the SCDC's Office of General Counsel's  policy that it will be responsible for serving arrest warrants on SCDC inmates,  if those warrants are forwarded to it.   This policy is reflected in a 1986 memorandum issued by the South  Carolina Judicial Department's Office of Court Administration, and reiterated  in that Office's February 2012 memorandum.   In order to help disseminate this SCDC policy, we republish the  pertinent part of these memoranda below:

The Office of General Counsel at the SCDC has  requested that all warrants to be served upon any inmate within the Department  be forwarded to their office for subsequent service.  Court Administration endorses this request as  the warrants could then be transmitted, by corrections personnel, to the  particular institution where the individual is housed with instructions as to  proper service.  Such warrants can then  be forwarded to one central location allowing their tracking and service.
It is now requested that all warrants to be served  upon inmates who are in the custody of the SCDC be transmitted to: 



Office of General Counsel
          South Carolina Department of Corrections
          4444 Broad River Road
          Columbia, SC 29210




We order that Court Administration distribute a copy  of this order to all summary court judges and clerks of court.  We direct all magistrates, municipal court  judges, and clerks of court to notify law enforcement officers of this order when  an arrest warrant is issued, and to make copies of the order available.  Finally, we dismiss this matter in our  original jurisdiction as the issue raised by Petitioner Hall is now moot.
IT IS SO ORDERED.



 s/Jean H. Toal                                  C.J.

s/Costa M. Pleicones                          J.
      s/Donald W. Beatty                             J.
s/John W. Kittredge                             J.
s/Kaye G. Hearn                  
                       J.



Columbia, South Carolina 
January 28, 2015